Citation Nr: 0911882	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease, to 
include as secondary to hypertension.

4.  Entitlement to service connection for asthma/respiratory 
disorder secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the Veteran's claim for entitlement to 
service connection for hearing loss, hypertension, heart 
disease claimed as secondary to hypertension, and asthma or a 
respiratory disorder secondary to asbestos exposure.  A 
timely, properly filed appeal followed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2007 substantive appeal, the Veteran checked the 
box indicating that he desired a hearing before a Veterans 
Law Judge in Washington, D.C.  The Veteran submitted an 
additional substantive appeal (VA Form 9) dated in April 2008 
and checked the box indicating that he desired a hearing at a 
local VA office before a member of the Board of Veterans' 
Appeals (Travel Board hearing).  There is no indication in 
the claims file that the requested hearing (in Washington, 
D.C. or at a local VA office) has been scheduled or held.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Subsequent to the file being transferred to the Board, 
several hundred pages of medical records were associated with 
the claims folder.  As neither the Veteran nor his 
representative have waived consideration of this evidence by 
the RO, it must first be reviewed and a supplemental 
statement of the case prepared by the RO prior to review by 
the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the newly 
submitted evidence.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

2.  The RO should contact the Veteran to 
clarify whether he would like a hearing 
at a local VA office or a Travel Board 
hearing, and schedule the Veteran for a 
hearing at his selected location, 
pursuant to his March 2007 or April 2008 
request, at the earliest available 
opportunity.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).





_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

